DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment, filed 02/24/2021, has been entered.

Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive. 
Applicants argue, on page 7, that the prior art fails to disclose “a first wiring portion, formed on a surface of the frame and the electronic component, comprising an insulating layer and a wiring layer.”
This is not persuasive, as the first wiring portion did not previously require both an insulating layer and a wiring layer, however Liu (Fig. 7) teaches an insulating layer (480) as well as a wiring layer (482) which make up the first wiring portion, which are both formed on a surface of the frame (172) and the electronic component (124).
As such the newly amended limitations are met by the insulating layer (480) and the wiring layer (482).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires the first wiring portion, which comprises the insulation layer and a wiring layer, to be formed on a surface of the frame and the electronic component.
Claim 11 then requires the insulating layer, which is part of the first wiring portion formed on the surface of the frame and the electronic component, to be formed on another surface of the frame and the electronic component.
This first insulating layer of the instant application corresponds to layer (122), and it is unclear how applicant means for this layer to be formed on another surface.  It appears this is a distinction between the insulating layer being formed on surfaces of the frame and electronic component than the wiring layer, which is supported by the specification, however this is not clear by the language of the claim.  As claimed, the claim requires the insulating layer to be formed on the surface of the frame and the electronic component as well as another surface of the device, which does not appear to be supported.  Clarification is required.
Claims 12-13 are rejected for failing to fix this issue.
Claim 17 is rejected for substantially the same reason as claim 11 above.
Claims 18 and 20 are rejected for failing to fix the issue in claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 11-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2017/0033062 hereinafter Liu) in view of Yoo et al (US 2013/0009320 hereinafter Yoo). 
With respect to claim 1, Liu (Fig. 7) teaches a substrate having an electronic component, comprising: 
a frame (172) having a through hole; (Fig. 7, [0042] the frame (172) has a through hole, where semiconductor chip (124) is located)
the electronic component (124) disposed in the through hole;  (Fig. 7, [0045] the electronic component (124) is disposed in the through hole of the frame (172))
a first wiring portion (482, 482) formed on a surface of the frame (172) and the electronic component (124), comprising an insulating layer (480) and a wiring layer (482); (Fig. 7, [0072-0074] the first wiring is formed on the surface of the frame and electronic component)
a first layer (484) formed on the first wiring portion (482); ([0073] a first layer is formed on the first wiring portion) and 
a second wiring portion (486) formed on the first layer (484), and the second wiring portion (486) comprising an antenna layer (486A), (Fig. 7, [0072-0073] second wiring (486) comprises an antenna layer (486A))
Liu fails to explicitly disclose wherein the first layer has a thickness greater than that of the first wiring portion.
Yoo (Fig. 2), in a related art application, teaches wherein a thickness of the first layer (31) is greater than a thickness of the first wiring portion (36). (See Annotated Fig. 2 below, [0051-0057])

    PNG
    media_image1.png
    321
    529
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the first layer of Liu on the surface of the frame and the electronic component to be thicker than the first wiring portion as taught by Yoo, for Yoo teaches this is a well-known method for forming a redistribution structure in the semiconductor art that can be readily applied to the device of Liu. ([0051-0057]) See MPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results.
With respect to claim 2, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, wherein the antenna layer (40) comprises a plurality of layers. ([0056] the antenna is formed of a plurality of radiators formed on several layers of the device and a plurality of insulating layers formed between the radiators)
With respect to claim 3, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, wherein the first layer (484) 
With respect to claim 5, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, wherein the through hole is filled with a molding layer (190) to fix the electronic component (124). (Fig. 3c and 7, [0046] the through hole is filled with a molding compound (190))
With respect to claim 8, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches The substrate having an electronic component of claim 1, wherein a via (174) is formed in the frame (172) to provide external electrical connection. (Fig. 7 [0072] a via (174) is formed in the frame (172) to provide external connection conductive bumps (206))
With respect to claim 11, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, further comprising: the insulating layer (480) formed on another surface of the frame (172) and the electronic component (124). ([0073] an insulating layer (480) is formed on the surfaces of the frame and electronic component that the first wiring is not formed on; alternatively an insulating layer (460) is formed on another surface of the frame and electronic component)
With respect to claim 12, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 11, wherein an electrode pad (462A) extends externally out of the insulating layer (460). ([0072] electrode pad (462A) extends externally out of the insulating layer)
With respect to claim 13, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 12, wherein the electrode pad (462A) 
With respect to claim 14, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, wherein the antenna layer (40) has any one or any combination of a spiral shape, a circular shape, an elliptical shape, a quadrangular spiral shape, a quadrangular shape, an elliptical spiral shape, a hexagonal shape, a hexagonal spiral shape, and a polygonal shape. ([0055] the antenna layer can be a line, polygonal, circular, or other shape)
With respect to claim 15, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, wherein a thickness of the first layer (31) is greater than a thickness of the first wiring portion (36). (Fig. 2, [0051])
With respect to claim 16, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 2, wherein a size of at least one layer of the plurality of layers is different from sizes of remaining layers of the plurality of layers. (Yoo Fig. 2 [0056] the plurality of radiator layers (40) of the antenna layer are thinner than the insulating layers (30) of the antenna layer formed between the radiators)
With respect to claim 17, Liu (Fig. 7) teaches a substrate having an electronic component, comprising: 
a frame (172) having a through hole; (Fig. 7, [0042] the frame (172) has a through hole, where semiconductor chip (124) is located)

a first wiring portion (480, 482) formed of a single layer formed on a surface of the frame (172) and the electronic component (124), comprising an insulating layer (480) and a wiring layer (482); (Fig. 7, [0072-0074] the first wiring is formed on the surface of the frame and electronic component, and is formed of a single layer)
a first layer (484) formed on the first wiring portion (482) formed of a single layer; ([0073] a first layer is formed on the first wiring portion, and is formed of a single layer; see response to arguments) 
a second wiring portion (486) formed on the first layer (484), and second wiring portion (486) comprising an antenna layer (486A); (Fig. 7, [0072-0073] second wiring (486) comprises an antenna layer (486A))
the insulating layer (480) formed on another surface of the frame (172) and the electronic component (124); ([0073] an insulating layer (480) is formed on surfaces of the frame and electronic component that the first wiring is not formed on; alternatively an insulating layer (460) is formed on another surface of the frame and electronic component) and 
a via member (174) connecting an electrode pad (462A) formed in the insulating layer (460) to the electronic component (124), (Fig. 7, [0072-0073] the electrode pad (462A) is connected to the electronic component (124) through the via member (174))
Liu fails to explicitly disclose wherein the first layer has a thickness greater than that of the first wiring portion.
Yoo (Fig. 2), in a related art application, teaches wherein a thickness of the first layer (31) is greater than a thickness of the first wiring portion (36). (Fig. 2, [0051])

With respect to claim 19, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, wherein the first layer (484) is formed of a first material (insulating) different from a second material (conductive) of the second wiring portion (486). ([0073] the first layer (484) is an insulating material and the second wiring portion (486) is a conductive material.  These are similar layers to the insulating/passivation layers in [0051] and the conductive layers of [0048])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yoo in view of Kubota et al (US 2014/0210082 hereinafter Kubota).
With respect to claim 4, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, herein the electronic component can comprise devices for RF signal processing and other circuitry disposed in the through hole, but fails to explicitly disclose wherein the electronic component comprises an RF IC chip disposed in a central portion of the through hole, and a passive device is disposed around the RF IC chip.
Kubota (Fig. 1A), in a related art application, teaches an electronic component (71) wherein the electronic component comprises an RF IC disposed in a central portion of the device, and a passive device (72) disposed around the RF IC chip (71). ([0034])


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yoo in view of Chiang et al (US 2017/0345731 hereinafter Chiang).
With respect to claim 6, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 5, but fails to teach wherein a connection electrode is provided in the molding layer, and configured to form an external electrical connection.
Chiang (Fig. 13), in a related art application, teaches an IC (102) in a molding layer (108) wherein a connection electrode (105) is provided in the molding layer (108), and configured to form an external electrical connection. ([0014] the connection electrode (105) is formed in the molding layer and provides an external electrical connection through the conductive bump (120))
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the external electrical connection as taught by Chiang in the device of Liu in view of Yoo, as this is a well-known alternative structure in the art, wherein the IC is formed recessed in the molding with respect to the surface containing 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yoo in view of Jeong et al (US 2016/0336296 hereinafter Jeong).
With respect to claim 7, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, but fails to teach wherein an inner surface of the frame is provided with a conductor layer.
Jeong (Fig. 5E), in a related art application, teaches wherein an inner surface of the frame (110) is provided with a conductor layer (111). ([0055])
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the frame of Liu in view of Yoo to have a conductor layer as taught by Jeong, for the conductor layer helps facilitate bonding of the frame to the insulating layers formed thereon. ([0055])

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yoo in view of Chen et al (US 2003/0133274 hereinafter Chen).
With respect to claim 9, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, wherein the first layer (480) is formed of an insulating or passivation layer, such as SiO2, SiN, SiON, AlO, solder resist, or material having similar insulating and structural properties, but fails to explicitly disclose a film of a photo imageable dielectric (PID) material.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the first layer of Liu in view of Yoo of a photo-imageable material as taught by Chen, as this is a well-known alternative material to the dielectrics listed in Liu, and can be readily applied to the structure of Liu with reasonable expectation for success. ([0024]) See MPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yoo in view of Cho (US 2013/0249663 hereinafter Cho).
With respect to claim 10, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, but fails to teach wherein the antenna layer comprises a main antenna layer connected to the electronic component, and a dummy antenna layer disposed above the main antenna layer.
Cho (Figs. 5F), in a related art application, teaches wherein the antenna layer (106) comprises a bottom main antenna layer (43) and a dummy antenna layer (44) disposed above the main antenna layer (43). (Fig. 5F, [0053])
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the antenna layer of Liu in view of Yoo to have a main antenna layer and a dummy antenna layer as taught by Cho, for the use of the dummy antenna layer can improve the performance of the antenna. ([0056])
With respect to claim 18, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 17, but fails to teach wherein the antenna layer comprises a main antenna layer connected to the electronic component, and a dummy antenna layer disposed above the main antenna layer.
Cho (Figs. 5F), in a related art application, teaches wherein the antenna layer (106) comprises a bottom main antenna layer (43) and a dummy antenna layer (44) disposed above the main antenna layer (43). (Fig. 5F, [0053])
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the antenna layer of Liu in view of Yoo to have a main antenna layer and a dummy antenna layer as taught by Cho, for the use of the dummy antenna layer can improve the performance of the antenna. ([0056])

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yoo in view of Molzer et al (US 2015/0084194 hereinafter Molzer).
With respect to claim 20, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 17, but fails to teach wherein the first layer excludes portions of the first wiring portion.
Molzer (Fig. 12), in a related art application, teaches an electronic component (122A) embedded in an encapsulant (123) wherein a first wiring portion (125) is formed on the surface of the encapsulant (123) with a first layer (126) formed on the first wiring portion, with an antenna (121) formed on the first layer (126), wherein the first layer is thicker than the first wiring portion, and wherein the first layer (126) excludes portions of the first wiring portion (125). (Fig. 12 [0056-0057])
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M GALVIN III whose telephone number is (571)272-0559.  The examiner can normally be reached on M-F: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M GALVIN III/Primary Examiner, Art Unit 2898